Rose, J.
This is an action to recover $802.90, the amount due on two promissory notes dated April 10, 1926, payable on demand and bearing interest at 8 per cent, per annum before due and at 10 per cent, per annum thereafter until paid, one note for $698.30 and the other for $104.60. The payee is the Rosalie State Bank, plaintiff, and the maker is Eunice 'Woodhull Stabler,- defendant. There was no personal or substituted service of summons on defendant in Nebraska, but a summons was served upon her in Kansas. She was a nonresident of the state and on that ground plaintiff attached as her property 80 acres of land in Thurs-ton county, described as the south half of the southwest quarter of section 2, township 24 north, range 8 east of the sixth principal meridian. The value of the land attached was fixed by appraisers at $8,000.
Defendant asked the court to dissolve the attachment for want of jurisdiction, and for the further reasons that she is an incompetent Omaha Indian, that the title to the land is retained by the United States in trust for her and is not subject to attachment.
Upon a hearing of the objections and motion, the trial court entered a judgment against defendant for the amount *149of both notes and interest, sustained the attachment and ordered the sheriff to sell the land to pay the debt, interest and costs. Defendant appealed.
The decision is controlled by the similar case of First Nat. Bank of Walthill v. Stabler, ante, p. 142, and, following the opinion therein, the attachment is dissolved as to the life estate, the judgment of the district court reversed and the cause remanded for further proceedings. '
Reversed.